                         Case 21-10474-MFW                 Doc 543      Filed 06/21/21        Page 1 of 6




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                            Ref. Docket No. 163


                     NOTICE OF FIRST QUARTERLY STATEMENT OF PAYMENTS
                     MADE TO ORDINARY COURSE PROFESSIONALS DURING THE
                          MARCH 3, 2021 THROUGH MAY 31, 2021 PERIOD

                          PLEASE TAKE NOTICE that on March 29, 2021, the United States Bankruptcy

         Court for the District of Delaware entered the Order (I) Authorizing the Debtors to Retain and

         Compensate Professionals Utilized in the Ordinary Course of Business and (II) Waiving Certain

         Information Requirements of Local Rule 2016-2 [Docket No. 163] (the “OCP Order”).2

                          PLEASE TAKE FURTHER NOTICE that, in accordance with the Ordinary

         Course Procedures set forth in the OCP Order, the Debtors hereby file the Quarterly OCP

         Statement, attached hereto as Exhibit A, for the March 3, 2021 through May 31, 2021 period (the

         “Period”). For each Ordinary Course Professional paid during the Period, the Quarterly OCP


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the OCP Order.
28237568.1
                       Case 21-10474-MFW         Doc 543      Filed 06/21/21     Page 2 of 6




         Statement sets forth: (i) the name of that Ordinary Course Professional; (ii) the aggregate amounts

         paid as compensation for services rendered and reimbursement of expenses incurred by that

         Ordinary Course Professional during the reported three-month period; (iii) a general description

         of the services rendered by that Ordinary Course Professional; and (iv) whether that

         Ordinary Course Professional does not, in the ordinary course of business, maintain time records

         in tenth-of-an-hour increments, and if it does not, the time increments that the Ordinary Course

         Professional does maintain in the ordinary course of business.

             Dated: June 21, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Betsy L. Feldman
                                                M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253


                                                Counsel to the Debtors and Debtors in Possession




28237568.1
             Case 21-10474-MFW   Doc 543   Filed 06/21/21   Page 3 of 6




                                  EXHIBIT A

                           Quarterly OCP Statement




28237568.1
                                             Case 21-10474-MFW       Doc 543    Filed 06/21/21    Page 4 of 6




             Alamo Drafthouse Cinemas Holdings, LLC – OCP Payments (March 3, 2021 – May 31, 2021)

                                                                                                                         Does the Professional
                                                                               Aggregate Amount      Type of Services    Keep Time Records in
              #         Professional Service Firm        Mailing Address
                                                                                     Paid               Provided         .1 Hour Increments?


                                                      333 South Hope Street
                                                                                                     Legal Services –            Yes
             1.            Alston & Bird LLP                16th Floor             $70,850
                                                                                                       Real Estate
                                                      Los Angeles, CA 90071


                                                       171 17th Street NW
                                                                                                     Legal Services –
             2.        Arnall Golden Gregory LLP           Suite 2100                 $0                                         Yes
                                                                                                       Real Estate
                                                       Atlanta, GA 30363


                                                        605 Third Avenue                             Legal Services –        No, .25-Hour
             3.       Davidoff Hutcher & Citron LLP                                   $0
                                                       New York, NY 10158                            Liquor Licenses          Increments


                                                       1075 Peachtree Street
                                                                                                     Legal Services –
             4.           Fisher & Phillips LLP           NE Suite 3500            $11,686                                       Yes
                                                                                                      Employment
                                                        Atlanta, GA 30309


                                                       2800 N. Central Ave.,
                                                                                                     Legal Services –
             5.         Forrestor & Worth, PLLC              St 1200                $2,125                                       Yes
                                                                                                      Employment
                                                        Phoenix, AZ 85004


                                                      600 Congress Avenue,
                                                                                                     Legal Services –
             6.           Haynes & Boone LLP                Suite 1300             $11,249                                       Yes
                                                                                                     Franchise Matters
                                                      Austin, TX 78701-3285




28237568.1
                                           Case 21-10474-MFW        Doc 543     Filed 06/21/21    Page 5 of 6




         Alamo Drafthouse Cinemas Holdings, LLC – OCP Payments (March 3, 2021 – May 31, 2021)

                                                                                                                        Does the Professional
                                                                               Aggregate Amount      Type of Services   Keep Time Records in
             #        Professional Service Firm        Mailing Address
                                                                                     Paid               Provided        .1 Hour Increments?


                                                     Bank of America Plaza
                                                        901 Main Street
                                                                                                     Legal Services –
             7.    Kane Russell Coleman & Logan PC        Suite 5200                 $221                                       Yes
                                                                                                        Corporate
                                                      Dallas, Texas 75202



                                                       860 Osos St Apt 10
                                                                                                     Legal Services –
             8.          KC Branch Firm PC            San Luis Obispo, CA             $0                                        Yes
                                                                                                     Liquor Licenses
                                                             93401


                                                      1400 16th Street, 6th
                                                             Floor                                   Legal Services –
             9.           Moye White LLP                                              $0                                        Yes
                                                       Denver, Colorado                                Real Estate
                                                          80202-1486


                                                      1801 East 6th Street,
                                                                                                     Legal Services –
             10.          Pirkey Barber LLP                Suite 300                 $508                                       Yes
                                                                                                       Intellectual
                                                      Austin, Texas 78702


                                                        700 Locust St,
                                                                                                     Tax Preparation
             11.            RSM US LLP                    Suite 205                $25,000                                      Yes
                                                                                                        Services
                                                      Dubuque, IA 52001


                                                     1616 17th St, Suite 362                         Legal Services –
             12.        Runco & Proffitt, P.C.                                     $14,161                                      Yes
                                                       Denver, CO 80202                              Liquor Licenses




28237568.1
                                           Case 21-10474-MFW        Doc 543    Filed 06/21/21    Page 6 of 6




         Alamo Drafthouse Cinemas Holdings, LLC – OCP Payments (March 3, 2021 – May 31, 2021)

                                                                                                                       Does the Professional
                                                                              Aggregate Amount      Type of Services   Keep Time Records in
             #         Professional Service Firm         Mailing Address
                                                                                    Paid               Provided        .1 Hour Increments?


                                                       1211 SW Fifth Avenue
                                                                                                    Legal Services –
             13.   Schwabe, Williamson & Wyatt, P.C.          # 1900                $756                                       Yes
                                                                                                     Employment
                                                        Portland, OR 97204




28237568.1
